Title: To George Washington from Samuel Smith, 2 July 1779
From: Smith, Samuel
To: Washington, George


        
          Sir
          Balt[imor]e 2nd July 1779
        
        I Had the Honor to recieve your Excelly permission to resign, the obliging Expressions & Honor you do ⟨me,⟩ in which I shall ever esteem myself indebted to you for. I reg⟨ret⟩ my Incapacity of ever being able to repay your politen⟨ess⟩ or I should have been happy to have remain’d in a situation ⟨mutilated⟩ I might have indeavour’d to merit it. I ever shall regret ⟨my⟩ being oblig’d to leave the service, to which I had devoted my Life, & shall esteem myself happy when I can have it in my power to do an obliging thing to those who remain in it.
        at your Desire I have Inclos’d my Comn & am happy you permit me to retain it. It will make a pleasure to think I still hold that C. in which I have so long been proud of—I recd a Certificate of my having settled my Accots from the Auditor General which I w⟨as⟩ oblig’d to leave with the auditor of this state before ⟨mutilated⟩ with it could be settled. I will endeavour to procure ⟨an⟩ attested Copy & transmit it to your Excelly P⟨ermit⟩ me to be your Excelly Mo. Obedt servt
        
          S.S.
        
      